DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/13/2021.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 1/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is suggested to incorporate the metal film and meandering shape relationship into the title (see claim 1).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 2,
The phrase “the linear portion that forms the turn portion” on lines 4-5 lacks proper written description. Claim 1 explains that the turn portion is defined by the connection portion and a connection between the connecting portion and the linear portion as claimed in the third to last paragraph of claim 1.  As such, the turn portion is not formed by the linear portion as recited above, and this can further be seen in Figure 2 where the turn portion (24) is more than just any linear portion as it turns from one linear portion to the next linear portion.  As such, applicant does not reasonably explain how an linear portion itself forms a turn portion in light of the disclosure, and this claim feature therefore lacks proper written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2,
The phrase “the linear portion that forms the turn portion” on lines 4-5 is indefinite. Claim 1 explains that the turn portion is defined by the connection portion and a connection between the connecting portion and the linear portion as claimed in the third to last paragraph of claim 1.  As such, the turn portion is not formed by the linear portion as recited above, and the above recitation is inconsistent with definition for the turn portion recited in claim 1.  It is therefore unclear what linear portion applicant is referencing to because no linear portion is recited to form the turn portion as claimed. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean the part of the linear portion that connects to the connecting portion that in part forms the turn portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doescher (US 2001/0030540).

    PNG
    media_image1.png
    702
    816
    media_image1.png
    Greyscale

As to Claim 1,
Doescher discloses a magnetic detection element comprising: an element part (meander created by the NiFe strip structures and the NiFe Terminations) arranged on a surface of a substrate as a ferromagnetic thin film (Figures 1, 4, 7 / note the element part must be on a supporting substrate in Figure 4), the element part having a plurality of linear portions arranged in parallel with each other and a plurality of connecting portions connecting the plurality of 
As to Claim 2,

    PNG
    media_image2.png
    580
    735
    media_image2.png
    Greyscale

Doescher discloses the peripheral side is defined as a first peripheral side, the first layered portion has a second peripheral side connected to the first peripheral side, the second peripheral side being arranged on the linear portion that forms the turn portion (see above figure), the second peripheral side extending along a parallel arrangement direction in which the plurality of linear portions are arranged in parallel with each other (see above figure), the second layered portion has a third peripheral side connected to the second peripheral side, the third peripheral side extending along the parallel arrangement direction, and the second peripheral side is inclined with respect to the third peripheral side to separate away from the connecting portion toward the linear portion as extending from the third peripheral side (see above figure, and note that while rectangles were used to define the first layered portion, any shape, including a shape 
As to Claim 3,
Doescher discloses a connection between the first peripheral side and the second peripheral side has a curved shape. (see above figure in the rejection of claim 1, and note that while rectangles were used to define the first layered portion, any shape, including a shape similar to applicant’s Figure 9, can be defined inside the short circuit elements such that the connection between the first and second peripheral sides has a curved shape. This is because the peripheral sides are sides of a first portion, and a portion can reasonably be any amount of the shorting element.).
As to Claim 4,
Doescher discloses a line width of the first layered portion is more than or equal to 50% of a line width of the turn portion (see above figure in the claim one rejection and note the left/right width of the first layered portion is more than 50% of the width of the turn portion).
As to Claim 5,
Doescher discloses the peripheral side of the first layered portion is located between the internal end and the external end so as to expose an entirety of the outer periphery of the turn portion (Figure 6 / note that the short circuit of this figure can be used instead of that of Figure 1, and where all of the shapes drawn in the rejection of claim 1 above can be drawn for the short circuit of Figure 6 which is simply smaller), (Paragraphs [0016],[0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2001/0038286 to Doescher which discloses meanders with short circuits, 2) US 2019/0187225 to IDE which discloses a meander pattern for a magnetic sensor with conductive connection parts, and 3) US 2013/0038421 to Kawasaki eta l. which discloses a meander shaped magnetic sensor with a short-circuit layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858